PER CURIAM.
[1-3] Hearings before administrative bodies, like the immigration authorities, are not subject to the rules governing judicial proceedings. The alien must be given a fair hearing, but the hearing may be summary. Hearsay evidence is admissible, and the findings of fact by the commissioners conclusive, if there is any evidence to support them. In re Diamond (C. C. A.) 266 Fed. 34; In re Rakics (C. C. A.) 266 Fed. 646.
In this case the alien had a fair trial, and there was evidence to support the finding that he had imported a woman for immoral purposes, and, that finding being binding upon us, the appeal is dismissed.